Opinion issued August 16, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-15-01086-CR
                          ———————————
                        KEVIN RAMIREZ, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Case No. 1385133


                         MEMORANDUM OPINION

      Appellant, Kevin Ramirez, without an agreed punishment recommendation

from the State, pleaded “no contest” to the offense of aggravated robbery with a
deadly weapon.1 The trial court ordered a pre-sentence investigation and, after a

hearing, found appellant guilty and assessed punishment at confinement for twenty-

five years. Appellant filed a pro se notice of appeal. We dismiss the appeal for lack

of jurisdiction.

      Appellant’s appointed counsel on appeal has filed a brief stating that the

record presents no reversible error and the appeal is without merit and is frivolous.

See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel also notes

that appellant’s notice of appeal was not timely filed.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). The time for filing a notice of appeal of a judgment of conviction begins to

run on the day sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a); see Olivo, 918 S.W.3d at 522; Lair v. State, 321 S.W.3d 158, 159 (Tex.

App.—Houston [1st Dist.] 2010, pet. ref’d). Here, the trial court imposed sentence

and signed the judgment of conviction on September 30, 2015. Because a motion for

new trial was not filed, appellant’s notice of appeal was due to be filed no later than




1
      See TEX. PENAL CODE ANN. § 29.03 (West 2011).
                                          2
October 30, 2015. See TEX. R. APP. P. 26.3(a); Olivo, 918 S.W.2d at 522. Appellant’s

notice of appeal, filed on December 15, 2015, was untimely.2

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                       PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Retained counsel represented appellant in the trial court. In his pro se notice of appeal,
      appellant stated that he was indigent and asked the trial court for a court-appointed attorney.
      The trial court then appointed counsel to represent appellant on appeal.
                                                3